—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered September 9, 1997, convicting him of criminal possession of stolen property in the third degree, unauthorized use of a vehicle in the third degree, possession of burglar’s tools, and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was deprived of the effective assistance of counsel is without merit (see, People v Sullivan, 153 AD2d 223, 231).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Friedmann, J. P., Florio, Schmidt and Smith, JJ., concur.